WHEERER, District Judge.
In the matter of the appeal of Oscar Schmidt the question is whether this German publication is a period*239ical or a book. If it is a book, to be issued in parts until the book is com-pieted, one part issued at one time and another part at another time, so that when all the parts were brought together it would make one book, although there would be periodicity in the coming out of the parts, 1 do not think that would make it a book. This is a periodical publication, one number being sent out one week and another number in another week, and so on, and with continuous stories running from one week to another, and these, with some other little articles, one thing and another, making up a number, and then another number, and so on, each one being a continuation of the preceding one, and so to be continued indefinitely. It cannot be considered a “book” unless each one is a complete book. It is incomplete as a book, and is a periodical publication, and I think it comes in under the head of “newspapers and periodicals,”, and free.
The appeal is sustained, and the decision of the Appraisers is reversed.